Citation Nr: 1735079	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-40 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hand neurological disability, claimed as carpal tunnel syndrome (CTS).

2.  Entitlement to service connection for a disability manifested by an allergy to aspirin.

3.  Entitlement to service connection for a headache disorder, claimed as migraines.

4.  Entitlement to service connection for a left eye disability.

5.  Entitlement to service connection for left ear hearing loss.

6.  Entitlement to service connection for hepatitis.

7.  Entitlement to an initial disability rating higher than 10 percent for residual scar, scalp laceration.

8.  Entitlement to an initial disability rating higher than 10 percent for cervical spine disc disease.

9.  Entitlement to an initial disability rating higher than 10 percent for residuals of a mitral heart valve replacement.

10.  Entitlement to restoration of a 10 percent evaluation for residual scars, chest and abdomen, effective September 1, 2010.

11.  Entitlement to an initial evaluation higher than 10 percent for residual scars, chest and abdomen.

12.  Entitlement to an initial compensable evaluation for folliculitis barbae.

13.  Entitlement to an initial compensable evaluation for hypertension.

14.  Entitlement to an initial compensable evaluation for a left shoulder sprain.

15.  Entitlement to an initial compensable evaluation for a right shoulder sprain.

16.  Entitlement to an initial compensable evaluation for a left elbow sprain.

17.  Entitlement to an initial compensable evaluation for a right elbow sprain.

18.  Entitlement to an initial compensable evaluation for orthopedic residuals of left wrist surgery.

19.  Entitlement to an initial compensable evaluation for a left knee sprain.

20.  Entitlement to an initial compensable evaluation for a right knee sprain with degenerative joint disease (DJD).

21.  Entitlement to an initial compensable evaluation for residual scar, left upper arm.

22.  Entitlement to an initial compensable evaluation for residual scar, left forearm.

23.  Entitlement to an initial compensable evaluation for residual scar, left wrist.

24.  Entitlement to an initial compensable evaluation for onychomycosis.

25.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1982 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in November 2015, where it remanded the matter to schedule the Veteran for a Travel Board hearing.  In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.  Accordingly, the Board finds that there was substantial compliance with its November 2015 remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

At one time, the issue certified on appeal with respect to the Veteran's service-connected residual scars, chest and abdomen, was entitlement to an initial disability rating higher than 10 percent, rather than restoration of a 10 percent rating for that disability.  However, based on the procedural history of this case, it is determined to be a rating reduction case, as well as a claim for increase.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992) (holding that the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Brown v. Brown, 5 Vet. App. 413 (1993) (finding that in rating reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating; if not, the rating must be restored).  Thus, the Board has recharacterized the issue on appeal as now encompassing both matters as reflected on the title page.

The issue of entitlement to a TDIU was raised by the record as a component of the initial rating claims on appeal.  See, e.g., September 2010 VA Form 9.  The Board observes that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id.

The Board is only undertaking adjudication of the matter involving the propriety of the rating reduction for residual scars, chest and abdomen from 10 percent to noncompensable.  All remaining matters are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In an August 2010 Statement of the Case (SOC), the RO reduced the evaluation assigned to the Veteran's service-connected residual scars, chest and abdomen, from a 10 percent evaluation to noncompensable, effective September 1, 2010.

2.  At the time of the August 2010 reduction, the evidence of record does not demonstrate a sustained improvement under the ordinary conditions of life.


CONCLUSION OF LAW

The criteria for entitlement to restoration of a 10 percent rating for residual scars, chest and abdomen, effective September 1, 2010, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.118, DC 7801 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Restoration of Disability Rating

A rating reduction is the result of a course of action taken by VA, and not a claim by the Veteran.  The regulation governing rating reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  When the propriety of a rating reduction is at issue, the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (finding that the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

In this case, as the reduction in evaluation of the service-connected residual scars, chest and abdomen, did not result in a reduction of compensation payments being made to the Veteran, a rating decision proposing the reduction was not necessary and the notice requirements of 38 C.F.R. § 3.105 (e) are not applicable here.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  These ratings are intended to compensate, as far as can be practicably determined, the average impairment in earning capacity resulting from such diseases and injuries incurred or aggravated during military service and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

The severity of the Veteran's residual scars, chest and abdomen, have been rated under the criteria set forth at 38 C.F.R. § 4.118, Diagnostic Code 7801.  Evaluations of scars, other than head, face, or neck that are deep and nonlinear, range from 10 percent to 40 percent.  Diagnostic Code 7801 provides that a 10 percent evaluation is warranted for scars with an area or areas exceeding 6 square inches (39 sq. cm) are rated as 10 percent disabling.  A 20 percent evaluation is warranted for an area or areas exceeding 12 square inches (77 sq. cm).  A 30 percent evaluation is warranted for an area or areas exceeding 72 square inches (465 sq. cm).  Lastly, a maximum 40 percent evaluation is warranted for an area or areas exceeding 144 square inches (929 sq. cm).  Id.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.

In a January 2009 rating decision, the RO awarded service connection for residual scars, chest and abdomen, and assigned a 10 percent disability rating, effective January 1, 2009.  This was based on an August 2008 predischarge examination showing that the Veteran did not report any complaints or current concerns with respect to a 20.0 by 2.5 cm scar on his anterior thorax and a 2.2 by 0.4 cm scar on the epigastric area.  The Veteran filed a Notice of Disagreement in August 2009.  In August 2010, the RO reduced the disability evaluation from 10 percent disabling to noncompensable.  This rating reduction was based solely on the August 2008 examination documenting the residual scars on the Veteran's chest and abdomen.

Initially, the Board notes that because the 10 percent disability rating was in effect for a period less than five years, the Board's analysis will be conducted under 38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.

However, notwithstanding the requisite procedural steps being followed in this case, the Board notes that a rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000).

Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Upon review of the record, the Board concludes that the reduction in the evaluation of the Veteran's service-connected residual scars, chest and abdomen, based upon the available medical evidence of record was not warranted.  The Veteran was initially awarded service connection and assigned a 10 percent disability rating, effective January 1, 2009, on the basis of the August 2008 predischarge examination.  Subsequently, during the Veteran's appeal for an increase rating, the RO reduced the assigned disability rating from 10 percent to noncompensable on the basis of a later review of the August 2008 predischarge examination.

In this case, the rating reduction in this case was initiated following only one VA examination, which was not enough to show a sustained improvement.  In fact, not only did the RO use the same examination that previously served as the basis to assign a 10 percent evaluation, but the RO did not obtain or review any other relevant medical records.  As the Veteran's May 2016 testimony before the Board, and other lay statements of record, are competent evidence concerning the physical manifestations of his residual scars, chest and abdomen, the Board finds that the RO's reinterpretation of the results from the August 2008 predischarge examination alone does not warrant a reduction in the Veteran's assigned disability rating.

Accordingly, the rating reduction for the Veteran's service-connected residual scars, chest and abdomen, from a 10 percent evaluation to noncompensable, effective September 1, 2010, was not proper; and the 10 percent evaluation is restored.


ORDER

Entitlement to restoration of a 10 percent evaluation, effective September 1, 2010, for residual scars, chest and abdomen, is granted. 


REMAND

When the medical evidence of record is insufficient, the Board may supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Upon review of the Veteran's most recent August 2008 predischarge examinations, in connection with the other evidence of record, the Board finds that additional development of the medical evidence is necessary before adjudication of the Veteran's appeal.

Outstanding Medical Records

The most recent VA treatment records added to the Veteran's electronic claims filed are from January 2010, however a review of those records does not show any entries by a doctor with the name given by the Veteran during his May 2016 Board hearing.  Therefore, the evidence indicates that there could be more recent relevant VA treatment records that have not yet been associated with the Veteran's claims file.  On remand, all VA treatment records since January 1, 2009 should be obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Increased Rating Claims for Musculoskeletal Disabilities

The Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The Board has reviewed the findings from the Veteran's most recent August 2008 predischarge examinations for his musculoskeletal disabilities and sees that these findings do not meet the specifications of Correia.  Specifically, the examiners did not address whether the range-of-motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, additional examinations are necessary under 38 C.F.R. § 3.159(c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

Other Increased Rating Claims

Remand is also warranted for new VA examinations, because the evidence suggests a possible increase in severity of the Veteran's other service-connected disabilities since his August 2008 predischarge examinations.  See May 2016 Board Hearing Transcript.  While the Board is not required to direct a new examination simply due to the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (April 7, 1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Given the Veteran's continued assertion that his service-connected disabilities have worsened, and in light of the amount of time since his August 2008 examinations and the possible increase in severity, reexamination is needed to fully and fairly evaluate the conditions on appeal.

Service Connection for Hepatitis

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the August 2008 predischarge examination examiner found there was no evidence of hepatitis, and further stated that the Veteran also had no medical history of hepatitis.  As the Veteran's STRs reflect that he was diagnosed with hepatitis in 1982, the August 2008 examination was based on an inaccurate factual premise and is therefore inadequate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Accordingly, remand is required for a new examination that clarifies whether the Veteran has hepatitis and, if so, addresses its nature and etiology.

Service Connection for a Headache Disorder (claimed as migraines)

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Veteran's STRs indicate that he was involved in several motor vehicle accidents during service and, consequently, the Board has no reason to doubt his assertions that he has experienced headaches since these incidents.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  During the August 2008 predischarge examination, the examiner indicated that "a doctor has diagnosed the claimed condition," but then further stated that "a diagnosis is not possible because there is no pathology to render a diagnosis."  As the medical evidence is unclear whether the Veteran's headaches are a separate disability from the symptomatology of his diagnosed status post craniotomy with scar, an addendum opinion must be obtained that addresses the nature and etiology of the headaches.

Service Connection for Left Wrist Carpal Tunnel Syndrome

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the August 2008 predischarge examination examiner found there was no evidence showing a current disability of left wrist carpal tunnel syndrome.  As the Veteran's STRs reflect that he was diagnosed with left wrist carpal tunnel syndrome, and due to his May 2016 testimony indicating that he has experienced separate neurological symptoms different from those following his wrist surgery, the Board finds that an addendum opinion must be obtained that clarifies whether the Veteran has a separate neurological disability in his left wrist and, if so, addresses the nature and etiology of any such neurological disabilities.

Service Connection for a Disability Manifested by an Allergy to Aspirin

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the August 2008 predischarge examination examiner indicated that "a diagnosis is not possible because there is no pathology to render a diagnosis."  As the medical evidence is unclear whether the Veteran has a disability manifested by an allergy to aspirin, an addendum opinion must be obtained that clarifies whether the Veteran has a disability manifested by an allergy to aspirin and, if so, addresses the nature and etiology of such disabilities.

TDIU

The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claim seeking an increased disability rating for bilateral hearing loss.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim must be deferred pending resolution of the issues remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all pertinent VA treatment records from January 2009 to the present.  In addition, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records regarding treatment of his disabilities.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected cervical spine disc disease.  His claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a)  The examiner is asked to conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, to include providing the range of motion of the Veteran's cervical spine and commenting on the degree of functional loss due to such factors as pain on motion, weakened movement, premature or excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  The examiner must also indicate whether the Veteran has had any incapacitating episodes during the past 12 months, and, if so, the number of episodes and the duration of them.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

(c)  The examiner should determine whether the Veteran has experienced any neurologic abnormalities, including, but not limited to, bowel or bladder impairment or any radiculopathy, which can be associated with his service-connected cervical spine disability?  If so, the examiner must specifically indicate which nerves have been affected by paralysis, incomplete paralysis, neuralgia, or neuritis, and must describe the severity of the neurologic impairment in terms of being "mild," "moderate," "moderately severe," "severe," or "complete."

(d) The examiner is also asked to discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his cervical spine disability.

All conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

3.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected left and right shoulder sprains.  His claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a)  The examiner is asked to conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, to include providing the range of motion of the Veteran's left and right shoulders and commenting on the degree of functional loss due to such factors as pain on motion, weakened movement, premature or excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the shoulders are used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b) The examiner is also asked to discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his left and right shoulder sprains.

All conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

4.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected left and right elbow sprains.  His claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a)  The examiner is asked to conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, to include providing the range of motion of the Veteran's left and right elbows and commenting on the degree of functional loss due to such factors as pain on motion, weakened movement, premature or excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the elbows are used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b) The examiner is also asked to discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his left and right elbow sprains.

All conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

5.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected left and right knee sprains.  His claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a)  The examiner is asked to conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, to include providing the range of motion of the Veteran's left and right knees and commenting on the degree of functional loss due to such factors as pain on motion, weakened movement, premature or excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the knees are used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b) The examiner is also asked to discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his left and right knee sprains.

All conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

6.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected residuals, post-operative left wrist.  His claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a)  The examiner is asked to conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, to include providing the range of motion of the Veteran's left wrist and commenting on the degree of functional loss due to such factors as pain on motion, weakened movement, premature or excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left wrist is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b) The examiner is also asked to discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his residuals, post-operative left wrist.

All conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

7.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected residual scars: (1) scalp laceration; (2) chest and abdomen; (3) left upper arm; (4) left forearm; (5) left wrist.  His claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes.  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

The examiner must address the following:

(a)  The examination report must include detailed descriptions of the scars, to include, but not limited to, the following: the measurements of the length and width of the scarring, as well as the areas of the scars in terms of square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether the scars result in limited motion or other limitation of function of an affected body part. If so, the examiner should describe in detail the limitation(s), and the extent and severity thereof.  If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should specifically so state.

(b) The examiner is also asked to discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his service-connected residual scars: (1) scalp laceration; (2) chest and abdomen; (3) left upper arm; (4) left forearm; (5) left wrist.

All conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

8.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected post-operative mitral valve replacement.  His claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner is also asked to discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his post-operative mitral valve replacement.

All conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

9.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected hypertension.  His claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner is also asked to discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his hypertension.

All conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

10.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected folliculitis barbae.  His claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner is also asked to discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his folliculitis barbae.

All conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

11.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected onychomycosis.  His claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner is also asked to discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his onychomycosis.

All conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

12.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination that addresses whether the Veteran has a disability manifested by an allergy to aspirin, and, if so, whether it was incurred in or otherwise etiologically related to his service.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a)  Identify any disability manifested by an allergy to aspirin that the Veteran currently has, or previously had during the pendency of this appeal from July 2008 to present.  If none have been identified, the examiner should explain this finding.

(b)  If so, please note the diagnosis.  Next, is it at least as likely as not (50 percent probability or more) that the Veteran's current disability manifested by an allergy to aspirin is etiologically related to his service?

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

13.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination that addresses whether the Veteran has a headaches condition (claimed as migraines), and, if so, whether it was incurred in or otherwise etiologically related to his service.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a)  Identify any disability manifested by headaches, to include migraines, which the Veteran currently has, or previously had during the pendency of this appeal from July 2008 to present.  If none have been identified, the examiner should explain this finding.

(b)  If so, please note the diagnosis.  Next, is it at least as likely as not (50 percent probability or more) that the Veteran's current disability manifested by chronic headaches is etiologically related to his service?

The examiner must discuss the Veteran's statements, and other lay evidence of record, which indicate that he was involved in several motor vehicle accidents during service.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

14.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination that addresses whether the Veteran has a current diagnosis of hepatitis and, if so, whether it was incurred in or otherwise etiologically related to his service.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a)  From July 2008 to present, clarify whether the Veteran currently has, or previously had during the pendency of this appeal, a diagnosis of hepatitis.  If not, the examiner should explain this finding.

(b)  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's hepatitis is etiologically related to his service?

The examiner must discuss the Veteran's statements, and other medical evidence of record, which indicate that he was diagnosed with hepatitis during service.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

15.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination that addresses whether the Veteran has a current diagnosis of left wrist carpel tunnel syndrome and, if so, whether it was incurred in or otherwise etiologically related to his service.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a)  From July 2008 to present, clarify whether the Veteran currently has, or previously had during the pendency of this appeal, a diagnosis of carpal tunnel syndrome or any other neurological condition of the left wrist.  If not, the examiner should explain this finding.

(b)  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's left wrist carpal tunnel syndrome or any other neurological condition of the left wrist is etiologically related to his service?

The examiner must discuss the Veteran's statements, and other medical evidence of record, which indicate that he was diagnosed with left wrist carpal tunnel syndrome during service.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

16.  Ensure that all requested examination reports are responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

17.  Request that the Veteran complete and return VA Form 21-8940 (an official TDIU application), providing his employment history with salary information and average hours worked, etc., from January 1, 2009 to the present.

18.  After completing the development requested above in items 1-17, review the evidence and determine whether further development is warranted for a TDIU for the entire period on appeal, to include referring the Veteran's claim to the Director, Compensation and Pension Service, for consideration of a TDIU on an extraschedular basis

19.  Thereafter, readjudicate the issues in light of this and all other additional evidence.  If the issues remain denied, or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


